       Case 5:19-cv-00326-DPM Document 14 Filed 06/16/20 Page 1 of 2




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

RODNEY W. RAYBURN
ADC #165952                                                 PETITIONER

v.                         No. 5:19-cv-326-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                           RESPONDENT

                                 ORDER
     The Court adopts the unopposed recommendation, Doc. 13, with
one modification.    FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes).
     The Court disclaims any reliance on Knewel v. Egan, 268 U.S. 442
(1925). That case turned on the distinction between claims that could
be raised on habeas corpus and those that had to be raised by writ of error
on direct appeal to the Supreme Court in the original case. But the writ
of error was later abolished. Bradford Electric Light Co. v. Clapper, 284
U.S. 221,224 n.1 (1931).
     A federal habeas court can now review the sufficiency of an
indictment or information, but only to determine whether it "provided
sufficient notice to comply with due process." Johnson v. Trickey, 882
F.2d 316,320 (8th Cir. 1989). Those "requirements may be satisfied if a
defendant receives actual notice of the charges against him, even if the
       Case 5:19-cv-00326-DPM Document 14 Filed 06/16/20 Page 2 of 2



indictment or information is deficient." Hulstine v. Morris, 819 F.2d 861,
864 (8th Cir. 1987) (emphasis original).      The record of the pretrial
hearings makes clear that Rayburn received actual notice of the charges
he would have to defend against. He therefore can't show prejudice
from his lawyer's failure to challenge the amended information. This
claim fails .
      Rayburn's petition will be dismissed with prejudice.             No
certificate of appealability will issue. 28 U.S.C. § 2253(c)(l)-(2).
      So Ordered.



                                   D .P. Marshall Jr.
                                   United States District Judge




                                    -2-
